 ADAMS DAIRY, INC.177ceive how the dispatcher can supervise the traincrewssince he hasonly radio and no physical contact with them.We are satisfied thatthe haulage boss and the jiggerbosses arethe immediatesupervisorsof the haulage crews and that the direction of the traincrews by thedispatcher is not supervisory within the meaning of the Act'Accordingly, we find that the dispatchers are included in the produc-tion and maintenance unit for whichMineMill is the certifiedbargaining representative.[Text of Direction of Election omitted from publication.]MEMBER JENKINStook no part in the consideration of the aboveThird Supplemental Decision and Direction of Election.8 On October 1, 1957, the Employer'smine superintendent distributed a circular to allmine supervisors listing the"Rules for Disciplinary Action." In this bulletin it is statedthat only supervisors of foreman status, which includes assistant foremen, can dischargean employee.However,"a direct supervisor or boss will exercise disciplinary action by :1.Giving proper warning to employees.2.Give employees the proper number of days off for his offense.3.When necessary,recommend an employee's transfer or discharge to his foreman.All bosses have the direct right to immediately send a man out from underground oroff the job when he becomes insubordinate,insulting and abusive.Whether he will bepenalized or discharged can be reviewed and determined later."The dispatchers admittedly do not issue warnings to employees or layoff employees forviolation of rules.Further,there is no credible evidence that they have ever recom-mended transfer or discharge as a disciplinary measure, or have sent a man out fromunderground because of insubordination or insulting or abusive conduct.Adams Dairy, Inc.andMikal Wallace.CaseNo. 14-CA-153,March, 24, 1958DECISION AND ORDEROn June 14,1957, Trial Examiner Lee J. Best issued his Intermedi-ate Report in the above-entitled proceeding, finding that the Respond-ent had engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a supporting brief.'Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-:1The Respondent's request for oral argumentisherebydenied as the record,excep-tions, and .brief adequately present thepositionsof the parties.120 NLRB No. 28.483142- 59---vol. 120-13 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDmediate Report, the exceptions and brief, and the entire record in thecase and hereby adopts the findings, conclusions, and recommendationsof the Trial Examiner only insofar as they are consistent with ourdecision herein.1.We agree with the Trial Examiner that the Respondent violatedSection 8 (a) (4) and (1) of the Act by refusing to reinstate MikalWallace on April 9, 1956, because of his failure to present a signedstatement renouncing and withdrawing charges filed with the Boardand by requiring on May 7, 1956, as a condition of his reinstatement,his withdrawal of these charges.2.We, however, do not agree with the Trial Examiner that thepreponderance of the evidence establishes that the Respondent onAugust 1, 1956, terminated Wallace's route and transferred him toanother job as a special driver because of his activities on behalf ofthe International Union of Operating Engineers, AFL-CIO, Locals2, 2A, 2B and 2C (hereinafter called the Operating Engineers). Infinding discriminatory motivation, the Trial Examiner relied uponthe circumstances surroundingWallace's discharge which occurredmore than 4 months earlier, and which the Trial Examiner foundwas due to Wallace's efforts to have the Independent Wholesale DairyProducts Salesmen's Association (hereinafter called the Independent)affiliate with the Operating Engineers.We find that the circumstancesofWallace's discharge are entirely too doubtful to support a findingof discrimination in his later transfer.The relevant facts are briefly these : For a number of years theOperating Engineers has been the bargaining representative of theRespondent's maintenance employees.The Independent, since itscertification by the Board in 1954, has represented the driver-sales-men.Wallace, a driver-salesman, was active in the Independent.Relations between the Respondent and these unions have apparentlybeen friendly.Before the events leading to Wallace's discharge, theemployees engaged in much union discussion and argumentation whileworking.This was serious enough to cause the Respondent at aregular grievance meeting with the Independent's executive com-mittee on March 6, 1956, which Wallace attended, to complain aboutthe state of affairs and to demand that it cease.When Wallace askedas to whom he referred, the Respondent's general manager repliedthat "It must be you, I want it put on the record that I want it dis-continued." It appears that Wallace was one of the most boisterousand argumentative of the employees.Thereafter, on March 24, while trucks were being loaded on thedock,Wallace became involved in a dispute with the Independent'spresident, Powell, its secretary, Bridges, and Frye, a member of theexecutive committee, over an invitationWallace had extended to ADAMS DAIRY, INC.179representatives of the Operating Engineers to attend a meeting ofthe Independent's membership to consider possible affiliation with theOperating Engineers. It appears that Wallace, Powell, and Bridgeswere interested in affiliating with the Operating Engineers and hadpreviously interviewed representatives of that organization about it.Upon learning of Wallace's participation in the commotion on thedock, the Respondent discharged him.The Independent thereafterunsuccessfully soughtWallace's reinstatement.However, after theOperating Engineers picketed the Respondent, the Respondent rein-stated Wallace on May 7,1956.About 3 months later, the Respondentconsummated an earlier decision to reorganize certain routes forasserted business reasons.This required the elimination of Wallace'sroute.Instead of dismissing him, the Respondent assigned Wallaceto a job as special driver.A few months later, following anotherreorganization,Wallace was given another route.As indicated previously, there is no evidence in the record showingthat the Respondent's relations with the Operating Engineers wereother than friendly.It is also significant that no clear evidence wasproduced to show that the Respondent was opposed to affiliation."Moreover, it appears that long before Wallace's transfer, any idea ofaffiliating had been abandoned. In addition, the record is devoid ofany evidence showing that Wallace, after his reinstatement, engagedin any activities on behalf of the Operating Engineers or was eveninterested in that organization.Concededly, no events had inter-vened which would justify imputing a desire on the part of theRespondent to penalize Wallace for activities on behalf of the Oper-ating Engineers.Otherwise, there would be no reason for the TrialExaminer's reverting to the original discharge to find a ground forWallace's transfer.In view of the foregoing, we find, contrary to the Trial Examiner,that the evidence does not establish that the Respondent terminatedWallace's route and transferred him to another job because of adesire to penalize him for his early affiliating activities rather thanbecause of business considerations.Accordingly, we shall dismiss theportion of the complaint that alleges that the Respondent discrimi-nated against Wallace in violation of Section 8 (a) (3) of the Act.The Trial Examiner also found that the reason for the terminationof Wallace's route and his transfer was his filing of charges with theBoard and that the Respondent thereby violated Section 8 (a) (4)of the Act.We do not agree.Not only does the complaint not allegesuch a violation, but the evidence also does not support such a finding.3 There is some evidence that the Independent'sVice President Hockensmith askedGeneral Manager Adams for his opinion regarding affiliation and Adams replied that hewould have to think it over before giving an anawar and simply cautioned them to watchtheir step. 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders the Respondent, Adams Dairy, Inc.,St. Louis, Missouri, its officers, agents, successors and assigns, shall:1.Cease and desist from :(a)Requiring any employee to withdraw any charge filed by himas a condition of reinstatement or in any other manner interferingwith the right of employees to file and prosecute charges and to givetestimony under the Act.(b) In any like or related manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteed in Section 7of the Act.2.Take the following affirmative action :(a)Post at its plant in St. Louis, Missouri, copies of the noticeattached hereto marked "Appendix." 3Copies of said notice to befurnished by the Regional Director for the Fourteenth Region, shall,after being duly signed by the Respondent's representative, be postedby the Respondent immediately upon receipt thereof and maintainedby it for a period of sixty (60) consecutive days thereafter in con-spicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered, defaced or covered byany other material.(b)Notify the Regional Director for the Fourteenth Region inwriting, within ten (10) days from the date of this Order, as to whatsteps the Respondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint, insofar as it alleges thatthe Respondent violated the Act by discriminating against MikalWallace, be, and it hereby is, dismissed.9 In the event that this Order is enforced by decree of a United States Court of Appeals,there shall be substituted for the words "Pursuant to a Decision and Order" the words"Pursuant to a Decree'of the United States Court of Appeals, Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT require any employees to withdraw any chargefiled by him as a condition-of reinstatement or in any other mannerinterfere with the right of employees to file and prosecute chargesand to give testimony under the'Act. ADAMS DAIRY, INC.181WE WILL NOT in any like or related manner interfere with,restrain, or coerce our employees in the exercise of rightsguaranteed in Section 7 of the Act.ADAMS DAIRY, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThese proceedings authorized and conducted under Section 10 of the NationalLabor Relations Act, as amended,61 Stat.136, herein called the Act, were heardbefore the Trial Examiner in St.Louis, Missouri,on January 14, 15, and 16, 1957,and on February 7, and 8,1957.Upon charges filed by Harold Gruenberg asattorney for Mikal Wallace, Charging Party, the General Counsel for the NationalLabor Relations Board issued a complaint against Adams Dairy, Inc., herein calledRespondent,alleging that Respondent engaged in and is engaging in unfair laborpracticeswithin the meaning of Section 8 (a) (1), (3),and (4)of the Act,affecting commerce within the meaning of Section 2 (6) and(7) of the Act. Thecomplaint,as amended,more particularly alleges in substance that the Respondent(1) since on or about April 5, 1956, refused to reinstate Mikal Wallace(employee)to his former or substantially equivalent position of employment unless and untilhe agreed to withdraw a charge filed by his attorney on his behalf in Case No.14-CA-1480 and execute an affidavit to the effect that said charge was withoutmerit and not authorized by him; and(2) on or about August 1,1956, discriminatedin regard to hire or tenure of employment to encourage or discourage membershipin a labor organization by removing Mikal Wallace from his regular route as adriver-salesman,demoting him to the position of special driver at greatly reducedearnings,and denying him certain privileges customarily granted to driver-salesmen,because he engaged in protected concerted activities with fellow employees for thepurposes of collective bargaining and other mutual aid or protection.Copies of the charges,complaint,and other pertinent process were duly servedupon the Respondent.In due course the Respondent filed answer to the complaintadmitting jurisdictional allegationswith respect to commerce,but denying allallegations of unfair labor practices.Pursuant to notice, all parties appeared at the hearing,and were represented bycounsel.Full opportunity was provided for all parties to be heard, to examine andcross-examine witnesses,to introduce evidence pertinent to the issues involved,to argue orally upon the record,and thereafter file written briefs and proposedfindings of fact and conclusions of law.Briefs filed by counsel for the GeneralCounsel and the Respondent have been given due consideration.No separate briefwas filed by counsel for the Charging Party.Upon the entire record in the case,and from my observation of the witnesses, Imakethe following:FINDINGS OF FACT1.BUSINESS OF RESPONDENTAdams Dairy,Inc., is a corporation duly organized and existing by virtue of thelaws of the State of Missouri,with its principal office and place of business locatedat 5425 Easton Avenue in the City of St. Louis, whereat all times pertinent hereinitengaged in the processing,sale, and distribution of dairy and related productsconsisting principally of milk.In the course and conduct of its business duringthe 12-month period endingNovember 30, 1956,the Respondent processed, sold,and shipped milk anddairyproducts valued in excess of $100,000 in interstatecommerce from its St. Louis plant to points outside the State of Missouri.'1H C. Adams, Jr.,isvice president and general manager of Respondent.WalterDeschamp is his supervisory assistant,and a supervisor within the meaning of the Act. 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDI find, therefore, and Respondent concedes that it is engaged in commerce withinthe meaning of Section 2 (6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDThe International Union of Operating Engineers, AFL-CIO, Locals 2, 2a, 2b,and 2c (herein called the Operating Engineers), and the Independent WholesaleDairy ProductsSalesmen'sAssociation (herein called the Independent Union), arelabor organizations within the meaning of Section 2 (5) of the Act.At all times pertinent to this case Herman B. Jones was business representativeof the Operating Engineers.The officers and executive committee of the IndependentUnion included George F. Powell (president), David T. Hockensmith (vicepresident),Lawrence (Larry) D. Bridge, Jr., (secretary), John H. Hartshorn(treasurer), James A. Frye, and Mikal Wallace.III.THE UNFAIR LABOR PRACTICESA. The bargaining agreementPrior to July 1954 two labor organizations represented employees of Respondentfor the purposes of collective bargaining.The International Union of OperatingEngineers, Local 2, was, and still is, the recognized bargaining agent for all mainte-nance employees, and the International Brotherhood of Chauffeurs, Warehousemenand Helpers of America, Local Union #603, represented all inside dairy workersand driversalesmen.During the summer of 1954 the driver-salesmen grouporganized the Independent Dairy Products Salesmen's Association, which pursuantto a consent election in July 1954 was certified as exclusive bargaining representativefor all employees in an appropriate unit comprising "All wholesale driver-salesmen,including relief drivers and special drivers, exclusive of inside dairy workers, officeemployees, supervisory employees, executives, and professionals."Effective for a term of 2 years from September 1, 1954, to August 31, 1956, theaforesaid Independent Union and the Respondent entered into a written collective-bargaining agreement containing,inter alia,provisions for aunionshop, seniority,grievance procedure, minimum wage scale, and commissions based upon a pointsystem, establishment and elimination of routes, et cetera.ArticleXII of thewritten agreement contained provisions, as follows:Employer agrees not to consolidate or take off a route that is in commissionon the points set forth under "Method for Determining Points" unless a four(4) month guarantee of the employee's basic pay and commission is paid. .It is expressly agreed that in those instances where a route exceeds 50,000points, said route may then be reduced to a minimum of 50,000 points withno guarantee, however, if said route is reduced below 50,000 points, withinfollowing four (4) months the full original guarantee must be paid.Effective April 11, 1955, the written agreement was amended in writing, asfollows:1.Route drivers shall receive 11/a 0 per point from scratch with an absoluteguarantee of $600.00 per month. In the event that a route should fall below40,000 points per month, it is agreed that the route may be adjusted by theCompany. It is further agreed that all overtime shall be based on $85.00per week.3.The Union, in recognition of the economic condition of the milk marketin this area, agrees that the Company, in connection with its present right toconsolidate routes as set forth in the working Agreement, shall in order tomore effectively meet the present market conditions, have the right to eliminaterouteswithout regard to the present seniority provisions contained in thepresent working Agreement and further without regard to the guarantees asset forth in Article XII of the Agreement pertaining to guarantee.B.Discharge of Mikal WallaceMikal Wallace was originally hired by the Respondent as a driver-salesman onDecember 8, 1949.He operated route 15, and was commended by SupervisorWalter Deschamp as having less returns and special orders than any other operator.He was one of the organizers of the Independent Union, was elected and served as ADAMS DAIRY, INC.183treasurer of that organization until July 1, 1955, and was thereafter elected amember of its executive committee.At all times he aggressively participated in thebusiness administration of that union.The Independent Union had no office orregularmeeting place for the transaction of business, and in the absence of anyprohibiting company rule driver-salesmen frequently discussed their problems at theloading dock on company premises.At a grievance meeting with the executivecommittee on March 6, 1956, concerning other matters, General Manager E. C.Adams, Jr., complained about discussions and arguments around the plant anddemanded that they be discontinued.Mikal Wallace raised an issue by inquiringwho he had reference to, whereupon, Adams said, "It must be you, I want it puton record that I want it discontinued." In the early part of March 1956 some of thedriver-salesmen were considering and discussing the possibility of the IndependentUnion becoming affiliated with the Operating Engineers.Mikal Wallace and LarryD. Bridge interviewed Business Representative Herman B. Jones at his office con-cerning such a proposal.During the third week in March, Mikal Wallace, LarryD. Bridge, and George F. Powell had a second conference with Jones to discussthe proposition, after seeking information from the Regional Office of the NationalLabor Relations Board with respect to legal requirements and procedure.There-after President George F. Powell posted a notice calling a membership meeting ofthe Independent Union at the St. John's Community Center on the late afternoonof March 24, 1956, to discuss and vote on the affiliation question. In the meantimePowell instructed David T. Hockensmith (vice president) to find out how GeneralManager Adams of the Respondent Company felt about such an affiliation.Whenapproached by Hockensmith on March 22, 1956, and also by Arthur J. Riley (driver-salesman), Adams made statements to the effect that he would have to think it overbefore giving an answer, and cautioned them to watch their step.After discussionwith Larry Bridge, but without consulting President George F. Powell, MikalWallace invited representatives of the Operating Engineers to attend the meetingset for March 24, 1956.When the driver-salesmen reported for work about 5 a. in. on Saturday, March 24,1956, the trucks of George F. Powell and Mikal Wallace were being loaded atopposite ends of the dock.Larry D. Bridge mentioned to Powell the fact thatMikal Wallace had invited Business Representative Herman B. Jones and HaroldGruenberg, attorney for the Operating Engineers, to attend the meeting of theIndependent Union that afternoon.Powell expressed his disapproval of the invi-tation, and Bridge relayed that information to Wallace at the other end of thedock.Thereupon, Mikal Wallace, Larry D. Bridge, and James F. Frye went to-gether to talk the matter over with Powell.Wallace inquired of Powell what wasthe trouble that he was not in favor of the engineers any more and Powell said,"No, I have been doing some investigating and I don't think it would be the thingto do.We will discuss it at our meeting to-night "Wallace said, "Well, I haveinvited the Operating Engineers to be at the meeting," and Powell replied, "Well,you can just call them and tell them not to come because they wouldn't get in."Considerable argument and loud talking ensued between the four men present,but there was no fighting or name calling.As a result of the misunderstanding,President George F. Powell notified members of the executive committee that themeeting was canceled or postponed.No management representative or supervisorwas present at the plant when the argument occurred.SupervisorWalter Deschamp stopped at the plant about 8:30 a. in. on March 24,1956, enroute to an Easter Parade downtown in which the Respondent was partici-pating.Some employee reported to him that an argument between the driver-salesmen had occurred on the dock.Without further investigationDeschampreported the occurrence to General Manager Adams at the Jefferson Hotel whilewaiting for the parade to start.Thereupon, Adams instructed Deschamp to dis-chargeMikal Wallace at once, and then proceeded to Florida by automobile at theconclusionof the parade without returning to the plant. Supervisor DeschampcalledWallace into his office on Monday, March 26, 1956, and discharged him.None of the other participants in the argument on the dock were disciplined oreven questioned by the Respondent for any breach of conduct. In compliance withhis request for reasons of discharge, Respondent furnished Wallace with a letter, asfollows :DEAR MR. WALLACE: Our records disclose that you were first employed byAdams Dairy, Inc., on December 8, 1949, and continued in our employ untilthe date of notice of discharge, March 26, 1956.Your duties while in our employ being that of milk wagon wholesaledriver. 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe reasons for your discharge are:1.Your inability to work in close harmony with your fellow workers.2.Your expressions of disloyalty to the Company, its officers andsupervisors.Yours truly,ADAMS DAIRY, INC.,(Signed)Walter Deschamp,WALTER DESCHAMP.WD/vbC. Reinstatement of Mikal WallaceImmediately following his dischargeMikalWallace filed, and requested theIndependent Union to process, a grievance against the employer under provisions ofthe collective-bargaining agreement.A meeting with Respondent was scheduledfor Tuesday, March 27, 1956, but was thereafter postponed until Friday, March 30,1956.On the day of discharge Wallace also consulted Harold Gruenberg, attorneyfor the Operating Engineers, expressed a desire to file a charge with the NationalLabor Relations Board and authorized him to do so whenever he deemed it necessary.Consequently, Attorney Gruenberg filed a charge in Case No. 14-CA-1480 andcaused it to be served upon Respondent on or about March 29, 1956.Thereafter,the executive committee of the Independent Union including Mikal Wallace onMarch 30, 1956, met with Supervisor Walter Deschamp and Company AttorneyJ. Leonard Schermer to consider the grievance. In the absence of General ManagerE. C. Adams, Jr., Respondent took the position that the grievance would not beprocessed because a charge had been filed and was being investigated by the Board.Members of the executive committee and their attorney, Carroll Gilpin, expressedsurprise that a charge had been filed, and requested a recess to confer privatelywith Mikal Wallace.Following the recess Wallace made a statement to the effectthat the charge had been filed sooner than he expected, and expressed his willingnessto repudiate and withdraw the charge in order to proceed with grievance negotia-tions.The attorneys present for the negotiating parties were in agreement thatthe charge should be withdrawn, and after considerable discussion it was agreedthat Attorney Carroll Gilpin would prepare a written statement for the signature ofMikalWallace and pursue the grievance further with General Manager E. C.Adams, Jr.No further agreement was reached or conditions proposed at thatmeeting.General Manager Adams returned from Florida on or about April 6, 1956, andin the absence of Mikal Wallace on the next day held a meeting with PresidentGeorge F. Powell, Secretary Larry D. Bridge, and Attorney Carroll Gilpin.Super-visor Deschamp was present- In negotiations at that meeting Respondent reluctantlyagreed to reinstate Mikal Wallace upon conditions (1) that he sign a written state-mentrepudiating and withdrawing the charge; (2) discontinue his official statuswith the Independent Union; (3) forfeit back pay for 2 weeks; and (4) continue hisemployment on probation for a period of 60 or 90 days. President George F.Powell thereupon communicated with Wallace by telephone, and thereafter notifiedRespondent that he would agree to reinstatement on those conditions and report forwork on the following Monday.Thereafter on Sunday, April 8, 1956, PresidentGeorge F. Powell presented to Mikal Wallace an undisclosed written statement,presumably prepared by Attorney Carroll Gilpin in accordance with the agreement,butMikal Wallace refused to sign it.Nevertheless,Wallace reported for work atRespondent's plant on Monday, April 9, 1956, and found General Manager Adamsand Supervisor Deschamp standing at the time clock.With respect to what occurredat that time, Mikal Wallace credibly testified in substance that:Mr. Deschamp said: "Where is that paper you were supposed to have?" I said:"What paper?"He said: "That affidavit that George brought to your houselast night to sign."I said: "I don't have to."And Mr. Adams spoke up andsaid that it is necessary for me to have that paper in order to remove the laborcharge, and I said, "I have been informed that it is not necessaryto sign astatement like that in order to remove the labor charge."And he said, "Yes,it is.I have to have that statement."And I said, "Do I go to work or don't I?"And he said, "Nope, not until you sign that statement."And with that Iturned and left.Thereafter on April 16, 1956, Harold Gruenberg, as attorney for Mikal Wallacefiled an amended charge against Respondent in Case No. 14-CA-1480. In themeantimePresident Powell and Secretary Larry D. Bridge of the Independent Union ADAMS DAIRY, INC.185procured the signature of Mikal Wallace on the undisclosed writtenstatement,aforesaid, and tendered it to General Manager Adams on April 18, 1956, butRespondent refused to accept it.Thereupon, further processing of the grievancewas abandoned by the Independent Union.Thereafter onMay 3, 1956, the Operating Engineers picketed the plant ofRespondent, and Mikal Wallace carried a banner on the picket line.Business AgentHerman B. Jones credibly testified in substance that about 3 o'clock that afternoonGeneral Manager E. C. Adams, Jr., came to the picket line with his attorney, andrequested a meeting; that a meeting was scheduled for 10 o'clock the next morning,and as a matter of courtesy the picket line was taken down immediately.At thismeeting both sides were represented by attorneys, but at the suggestion of Super-visor Deschamp left the room, because he felt that a settlement could better be accom-plished by representatives of the Union and the Company without legal representa-tion.Following a preliminary discussion in the absence of Wallace, SupervisorDeschamp as spokesman for Respondent in the presence of General Manager Adamsoutlined the following conditions under which Mikal Wallace might be put backto work:(1)That the unfair labor practice charge be removed;(2) Back pay to Wallace less pay for 2 weeks' vacation;(3)Disestablishment of the picket line;(4) Probation for 90 days.Thereafter on Monday, May 7, 1956, Mikal Wallace reported for work and wasreinstated by Respondent in his former position as driver-salesmanon route 15.On the same day Harold Gruenberg, as attorney for Mikal Wallace, filed with theFourteenth Regional Office of the National Labor Relations Board a formal writtenrequest (NLRB Form 601) for withdrawal of the charge in Case No. 14-CA-1480,which was thereafter approved by the Regional Director on May 9, 1956.The onlydocument signed by Mikal Wallace in person reads, as follows:RELEASEFOR THE SOLE CONSIDERATION of Two Hundred Seventy-Two and 57/100 Dollars($272.57), the receipt of which is hereby acknowledged, I do hereby release andforever discharge Adams Dairy, Inc., a corporation, from all claims, demands,rights of action and charges, whatsoever, whether by law or in equity, which Iever had, which I now have, or which I can have, resulting from my employmentby the Company and its termination thereof, on or about March 26, from thedate of the starting of my employment with Adams Dairy, Inc.It is to be further agreed that the payment of the above sum is not to beconstruedas anadmission by or on behalf of Adams Dairy, Inc. of any wrongfulaction on its part in regard to my employment and termination.Dated:May 9-56.(Signed)Mikal Wallace,MIKAL WALLACE.D. The abolition of route 15After his reinstatement on May 7, 1956, to the position of driver-salesman onroute 15, Mikal Wallace faithfully and uneventfully served the probation periodimposed by Respondent throughout the months of May, June, and July. EffectiveAugust 1, 1956, the Respondent abolished route 15 in its entirety, and unilaterallyassigned him to the status of a special driver at a flat salary of $120 per week.The elimination of his regular route was accomplished by transferring one customerstop to Driver-Salesman Arthur J. Riley, Jr., on route 2, and all other customerstops in his territory to Driver-Salesman Gilbert C. Pounds on route 28.To furtherequalize these routes the Respondent also transferred two original customer stopsfrom route 28 to route 2.At the hearing Supervisor Walter Deschamp admittedon cross-examination that Respondent contemplated this adjustment of routes inApril and May 1956, but upon the advice of counsel decided not to take such actionby reason of the pending charges before the National Labor Relations Board andthe picketing of its plant by the Operating Engineers.Following his demotion to special driver Mikal Wallace filed a charge against theRespondent in the instant Case No. 14-CA-1532, which was legally served byregisteredmail on Saturday, August 11, 1956.On the first workday thereafter,Monday, August 13, 1956, Office Manager Max Fox for the Respondent instructedWallace to stay out of the plant office and carry on his business transactions withthe office personnel through a small window or peephole from the drivers' room,which had been provided for that purpose.No such instructions were given to 186DECISIONS OF NATIONAL LABOR RELATIONS BOARDother drivers, and the Respondent did not enforce any such rule with the otherdrivers who continued to enter the office at will to pick up delivery orders from ahook file on the receptionist desk. In response to his inquiry about it, Office ManagerFox told Wallace that Mr. Adams was "pretty mad, pretty mad."Since it is alleged in the complaint that the foregoing conduct of Respondentconstituted discrimination in violation of the Act, a determination of Respondent'smotive in eliminating route 15 is required.E.Motive for elimination of route 15Respondent contends that the elimination of route 15 was an economicadjustmentunder its contract with the Independent Union to equalize routes commensurate withthe guarantee of $600 per month. Route 28 was a critical route and had consistentlyoperated below the guaranteesinceOctober 1955 when a large customer stop (A & PStore) was destroyed by fire.This store was being rebuilt, and expected to reopenfor business upon completion of the construction work. It did reopen on September12, 1956. In addition thereto a new Kroger store also opened for business on route28 in October 1956.Prior thereto, however, the earnings on this route haddecreased to $244.57 in July 1956. In that month the reportedearningson contiguousroutes 2 and 16, exclusive of holiday overtime on July 4, 1956, decreased to $582.47and $584.15, respectively.The reported earnings in July for route 15 were $720.83,and onallother routes were substantially above theguarantee.Except on theeasternend of a narrow segment extending to the Mississippi River, route 15 wascompletely encircled by contiguous routes 1, 2, 16, 28, and 34.The collective-bargaining agreement with the Independent Union, as amendedApril 11, 1955, authorized Respondent to adjust any route falling below 40,000points ($450) inearnings,and, if required by economic conditions,to eliminateroutes without regard to seniority provisions and the guarantees set forth in thecontract.Absent discrimination prohibited by the Act, the process of adjustmentand equalization of routes under the contract was a function of management.By reason of the elimination of his regular route Mikal Wallace was demoted tospecialdriver at a flat salary of $120 per week.The Respondent thereby gained nofinancial advantage, because it continued to pay him a salary in excess of guaranteepayments required by the contract to routes 2 and 28, but the earnings on thoseroutes increased to $912.96 and $720.18 in August, $1123.66 and $1514.06 inSeptember, $1208.87 and $1961 23 in October, and $1226.53 and $1738.92 in No-vember 1956, respectively.The foreseeable opening of aforesaid stores in Septemberand October so overbalanced the earnings on route 28 that another adjustment wasimperative.Effective September 1, 1956, Respondent entered into a new contract with theIndependent Union, and agreed to equalize all routes as soon as possible. InDecember it made a consolidation affecting routes 2, 4, 28, and 34; and creatednew route 3 in the same general area in which route 15 had beeneliminated inAugust.The new route 3 was then awarded to George F. Powell, and MikalWallace was restored to the status of a regular route driver by assigning him toroute 8, which had been relinquished by Powell to accept the newly created route 3.Concluding FindingsIt has never been determined whether the discharge of Mikal Wallace on March 26,1956,was discriminatory, because the charge filed on his behalf in Case No.14-CA-1480 was withdrawn as a condition of hisreinstatementon May 7, 1956.The Respondent first reached an agreement with the Independent Union to reinstateWallace if he wouldsigna written statement repudiating and withdrawing the charge.Wallace refusedto signa statement presented to him by George F. Powell, presidentof the Independent Union, but nevertheless reported to Respondent's plant for workon April 9, 1956.Respondent thereupon refused to employ him because he failedto signand deliver the written statement.Thereafter, on April 18, 1956, repre-sentativesof the Independent Union presented a written statement signed by Wallaceto the Respondent, but Respondent refused to accept it.Negotiations with respectto the discharge as a grievance were then abandoned.Thereafter, on May 5, 1956,the OperatingEngineersestablished a picket line at Respondent's plant.Respondentthen negotiated a settlement of the dispute with thatorganizationto include dis-establishment of the picket line, removal of the unfair labor practice charge inCase No. 14-CA-1480,and reinstatementofMikalWallace.Withdrawal of thecharge wasmade one ofthe conditionsof reinstatement,and Wallace returned towork on May 7, 1956. ADAMS DAIRY, INC.187Notwithstanding any agreements reached with either the Independent Union orthe OperatingEngineers,I am constrained to find that Respondent discriminatedagainst Mikal Wallace, withinthe meaningof Section 8 (a) (4) of the Act, (1) byrefusing to reinstate or employ him on April 9, 1956, because of his failure andrefusal topresent a signedstatementrenouncingand withdrawingchargesfiled withthe National Labor Relations Board, and (2) by requiring the withdrawal of chargesfiled with theBoardas a condition of hisreinstatementon May 7, 1956. To findotherwise would tend to divert processes of the Board to the settlement of privategrievances without regard to the public interest.2With respect to theeliminationof route 15 on August 1, 1956, the previous conductofMikal Wallaceisnot an issue,because Respondent has attributed his demotionto special driver solely to economiccauses.Respondent contemplated such anadjustment in April and May 1956, but deferred the matter upon advice of counselbecause of pending charges before the Board and the picketing by the OperatingEngineers.The economic adjustment of route 28 in Augustwas lessurgent becausethe completion and opening of new stores on that route was imminent, the fallmonths of increasing sales were approaching, and Respondent was negotiating anew collective-bargainingagreementwith the Independent Union.The adjustmentresultedin nosubstantial financial benefit to Respondent and a serious loss to MikalWallace.To the drivers on routes 2 and 28 it was a windfall.The Respondent hadno specialneed for another special driver, and could well foresee that such anadjustment of route 28 would be only a temporary expedient. It completely ignoredroute 16 with earnings also below or at the guarantee level being operated by adriver with less seniority than Mikal WallaceI am convinced, therefore, that theelimination of route 15 was not an economic adjustment.In the absence of an economic motive, I am convinced that the conduct of Re-spondent on August 1, 1956, relates back to the events of March, April, and May,and was a continuation of its discrimination against Mikal Wallace by reason of hisunion activities in behalf of the Operating Engineers and the filing of charges withthe Board.Under Section 10 (b) of the Act all conduct engaged in by the Re-spondent not more than 6 months prior to the filing of the charge in the present caseon August 9, 1956, may be considered as evidence and made the basis of findingunfair labor practices.Having already found discrimination against Mikal Wallace within the meaningof Section 8 (a) (4) on April 9, 1956, and on May 7, 1956, I am now convincedfrom a preponderance of the evidence and the entire record in the case, and so find,that Respondent on or about August 1, 1956, discriminated in regard to his hire andtenure of employment to discourage membership in the Operating Engineers withinthe meaning of Section 8 (a) (3) of the Act, and because he had filed charges underthe Act within the meaning of Section 8 (a) (4) of the Act.3IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities and conduct of Respondent set forth in section III, above, occurringin connection with the operations described in section II, above, have a close, intimate,and substantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V. THE REMEDYHaving found that Respondent discriminated against Mikal Wallace (employee)with regard to his hire and tenure of employment, to discourage membership in alabor organization, and because he filed charges under the Act, I shall recommendthat it cease and desist therefrom and take certain affirmative action designed toeffectuate the policies of the Act. Inasmuch as the former route 15 no longerexists and Mikal Wallace has already been reinstated to a substantially equivalentposition as driver salesman on a regular route, it will be recommended thatRespondent also make him whole for any loss of pay suffered by reason of thediscrimination against him.Upon the basis of the foregoing findings of fact, and the entire record in thecase,I make the following:CONCLUSIONS OF LAW1.TheInternationalUnion ofOperating Engineers,AFL-CIO, Locals 2,2a, 2b,and 2c,herein called the Operating Engineers;and the Independent Wholesale Dairy8 Briggs Manufacturing Company,75 NLRB 569-575 (Quatro).8 SeeN. L. R. B. v. Syracuse Stamping Company,208 F. 2d 77 (C. A. 2). 188DECISIONS OF NATIONAL LABOR RELATIONS BOARDProducts Salesmen's Association, herein called the Independent Union, are labororganizations within the meaning of Section 2 (5) of the Act.2.By refusing to reinstate or reemploy Mikal Wallace on April 9, 1956, becausehe failed and refused to sign a written statement repudiating and withdrawing acharge filed in his behalf with the National Labor Relations Board, and by there-after on May 7, 1956, requiring the withdrawal of said charge as a condition ofreinstatement to his former position, the Respondent engaged in unfair labor prac-tices within the meaning of Section 8 (a) (4) of the Act.3.By eliminating route 15 on or about August 1, 1956, thereby removing MikalWallace from employment as driver-salesman on a regular route, because of hisprevious union activities in behalf of the Operating Engineers and the filing ofcharges under the Act, the Respondent discriminated in regard to hire and tenureof employment, to discourage membership in a labor organization, and therebyengaged in unfair labor practices within the meaning of Section 8 (a) (3), and (4)of the Act.4.The aforesaid unfair labor practices are also unfair labor practices within themeaning of Section 8 (a) (1), and affect commerce within the meaning of Section2 (6) and (7) of the Act.[Recommendations omitted from publication.]Local 926, International Union of Operating Engineers, AFL-CIOandArmco Drainage and Metal Products,Inc.Case No.10-CC-308.March 24, 1958DECISION AND ORDEROn May 24, 1957, Trial Examiner Sidney Asher issued his Inter-mediate Report in this proceeding, finding that the Respondent hadengaged in certain unfair labor practices within the meaning of Sec-tion 8 (b) (4) (A) of the Act, and recommending that it cease anddesist therefrom and take certain affirmative action, as set forth inthe copy of the Intermediate Report attached hereto.Thereafter,the General Counsel filed exceptions to the limited scope of the recom-mended order, and the Respondent filed a statement in lieu ofexceptions, indicating that it did not wish to file exceptions.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Bean and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, the statement in lieu of exceptions,and the entire record in the case, and hereby adopts the findings, con-clusions, and recommendations of the Trial Examiner with themodifications in the order noted below.The statement in lieu of exceptions raises no question material to adecision by the Board.The Respondent's willingness to comply withthe recommendations of the Trial Examiner cannot impair the right120 NLRB No. 27._